Citation Nr: 0601973	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-30 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 27, 1970 to 
August 26, 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).

Procedural history

In May 2003, the RO received the veteran's claim of 
entitlement to service connection for a back disability.  The 
December 2003 rating decision denied the claim, and he 
appealed.

The veteran presented testimony at a videoconference hearing 
which was chaired by the undersigned Veterans Law Judge in 
November 2005.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.  


FINDING OF FACT

The medical and other evidence of record does not show a 
current back disability.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a back 
disability.  In the interest of clarity, the Board will 
review the applicable law and regulations, briefly describe 
the factual background of this case, and then proceed to 
analyze the claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the June 2004 statement of the case (SOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
August 2003 which was specifically intended to address the 
requirements of the VCAA.  The August 2003 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show "[a]n injury in 
military service or a disease that began in or was made worse 
during military service or an event in service causing injury 
or disease;" a "current physical or mental disability;" 
and a "relationship between your current disability and an 
injury, disease, or event in service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the August 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant federal records, 
including service records, VA Medical Center records, and 
records from other federal agencies, such as the Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal department or 
agency" including records from "State or local governments, 
private medical care providers, current or former employers, 
and other non-Federal governmental sources."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2003 letter notified that "[a]ny or all of the 
following listed evidence will help us make our decision: 

? The dates of medical treatment during service.  Show the 
name and exact location of the dispensary, hospital, or other 
facility where you received treatment for this condition.  

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 27, 1970 to 
August 26, 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).

Procedural history

In May 2003, the RO received the veteran's claim of 
entitlement to service connection for a back disability.  The 
December 2003 rating decision denied the claim, and he 
appealed.

The veteran presented testimony at a videoconference hearing 
which was chaired by the undersigned Veterans Law Judge in 
November 2005.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.  


FINDING OF FACT

The medical and other evidence of record does not show a 
current back disability.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a back 
disability.  In the interest of clarity, the Board will 
review the applicable law and regulations, briefly describe 
the factual background of this case, and then proceed to 
analyze the claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the June 2004 statement of the case (SOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
August 2003 which was specifically intended to address the 
requirements of the VCAA.  The August 2003 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show "[a]n injury in 
military service or a disease that began in or was made worse 
during military service or an event in service causing injury 
or disease;" a "current physical or mental disability;" 
and a "relationship between your current disability and an 
injury, disease, or event in service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the August 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant federal records, 
including service records, VA Medical Center records, and 
records from other federal agencies, such as the Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal department or 
agency" including records from "State or local governments, 
private medical care providers, current or former employers, 
and other non-Federal governmental sources."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2003 letter notified that "[a]ny or all of the 
following listed evidence will help us make our decision: 

? The dates of medical treatment during service.  Show the 
name and exact location of the dispensary, hospital, or other 
facility where you received treatment for this condition.  
Also, give us your rank and organization (division, regiment, 
battalion, company) at the time of treatment.  

? Statements from persons who knew you when you were in 
service and know of any disability you had while on active 
duty.  These statements should describe how and when they 
became aware of the condition(s).  If the person making the 
statement was on active duty at the time, he/she should show 
his/her service number and unit of assignment.  

? Records and statements from service medical personnel 
(nurses, corpsmen, medics, etc.).

? Employment physical examinations.

? Medical evidence from hospitals, clinics, and private 
physicians of treatment since military service.

? Pharmacy prescription records.

? Insurance examination reports.

The veteran was further notified by the August 2003 letter 
that he could either submit such evidence himself or "[i]f 
you want us to obtain [it] for you, please complete and 
return the attached VA Form 21-4142, Authorization and 
Consent to Release Information, to authorize release of 
information from any doctors and/or hospitals concerning any 
treatment you received."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2003 instructed the veteran to submit "any 
treatment records pertinent to your claimed condition(s)" 
and further advised him to send VA "any medical reports" he 
had.  The Board believes that this request substantially 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim by 
the December 2003 rating decision.  Therefore, there is no 
prejudice to the veteran in proceeding to consider this claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes only the veteran's service 
medical records and an Internet article regarding 
spondylolysis and spondylolisthesis.  

The veteran also indicated that he had received treatment 
from a Dr. R.S.  A response from Dr. S.s's office, however, 
notes that the veteran was not treated for a back condition.  

The veteran also reported that he was treated by a Dr. K. and 
a Dr. G., but he did not provide the necessary authorization 
for VA to obtain treatment records from these physicians (as 
requested by the August 2003 VCAA letter).  The veteran 
indicated in an April 2004 statement that he had no further 
evidence to submit.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a videoconference hearing before the undersigned 
Veteran Law Judge. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

As noted immediately above, service connection requires that 
there be evidence of a current disability.  See Hickson, 
supra.  

The veteran's service medical records note diagnoses of 
spondylolysis and spondylolisthesis.  This evidence involves 
Hickson element (2) (in-service disease or injury), not 
element (1), current disability.  The law requires evidence 
of a current disability.  The veteran's service medical 
records, which show a back condition may have existed over 35 
years ago, are insufficient to demonstrate that such 
condition presently exists.

In the instant case, the only post-service medical records 
submitted are those from Dr. R.S., which reflect treatment 
for a left eye condition in May 1998.  A note from Dr. S.'s 
office attached to these records reports that this physician 
never treated the veteran for a back condition; treatment was 
limited to a left eye condition only.  Although these records 
note the veteran's report of lumbar disc disease, such was 
not confirmed or evaluated by Dr. Simmons.  Accordingly, this 
evidence is not sufficient to establish the presence of a 
current back disability.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) 
[the fact that a claimant's history is recorded in medical 
records does not transform it into a competent medical 
opinion].

The veteran also indicated that he received treatment from a 
Dr. K. and a Dr. G.  As noted in the VCAA discussion above, 
however, he has not submitted these records, nor has he 
provided VA with the required authorization to obtain them as 
requested by the August 2003 VCAA letter.

The veteran further indicated that he was treated for his 
alleged back condition shortly after service by a Dr. S., but 
that this physician was deceased and no records are 
available.  In any event, even if such records were 
available, they would not address the matter under 
consideration the existence of a current back disability.  

The Internet article on spondylolysis and spondylolisthesis 
submitted by the veteran merely provides general information 
on these conditions, and does not relate specifically to the 
veteran's case, nor does it otherwise indicate that the 
veteran has a current back disorder.  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See 38 C.F.R. § 
3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
treatise evidence which has been submitted by the veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding the veteran's particular 
case.  The Internet article is of no probative value in 
determining whether a current disability in fact exists.

The only evidence of a current back disability emanates from 
statements made by the veteran.  However, it is now well 
settled that as a layperson without specialized training, the 
veteran is not competent to render an opinion on matters such 
as the diagnosis and etiology of disease, which call for 
specialized medical training.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2005) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's statements to the affect that he 
has a current back disability are therefore lacking in 
probative value.

The veteran has been accorded ample opportunity to furnish 
recent medical evidence which documents the existence of a 
current back disability.  He has failed to do so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].  He noted 
in an April 2004 statement that he had no additional evidence 
to submit, and he reported at his November 2005 Board hearing 
that he was not currently receiving any treatment for his 
purported back condition.  See the hearing transcript at page 
7.

In short, none of the medical evidence of record demonstrates 
the existence of a current back disability.  The August 2003 
VCAA letter specifically informed the veteran of the need to 
submit evidence of a current back disability and provided 
detailed instruction as to how he could assist VA in 
obtaining such evidence.  No response to this letter has been 
forthcoming, and the veteran has failed to either submit 
medical evidence of a current disability or authorize VA to 
obtain such evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) [holding that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence"].  

The law clearly provides that claimants in the VA system have 
"the responsibility to present and support" their claims.  
See 38 U.S.C.A. § 5107(a) (West 2002).  In the instant case, 
the veteran has failed to provide evidence demonstrating that 
he has a current back disability.  

Therefore, in the absence of evidence of a current back 
disability, Hickson element (1) has not been met and the 
veteran's claim fails on this basis alone.  The benefit 
sought on appeal must accordingly be denied.


ORDER

Service connection for a back disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


